
	
		I
		111th CONGRESS
		1st Session
		H. R. 3653
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2009
			Mr. Hodes (for
			 himself and Ms. Moore of Wisconsin)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to prohibit
		  the display of Social Security account numbers on Medicare
		  cards.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Card Security Act of
			 2009.
		2.Prohibition of
			 the display of social security account numbers on medicare cards
			(a)In
			 GeneralSection 205(c)(2)(C) of the Social Security Act (42
			 U.S.C. 405(c)(2)(C)) is amended by adding at the end the following new
			 clause:
				
					(x)The Commissioner
				of Social Security and the Secretary of Health and Human Services jointly shall
				establish cost-effective procedures to ensure that a social security account
				number (or any derivative thereof) is not displayed on the Medicare card issued
				to an individual who is entitled to benefits under part A of title XVIII or
				enrolled under part B of title
				XVIII.
					.
			(b)FundingNotwithstanding
			 any other provision of law, of the amounts appropriated for administrative
			 expenses of the Department of Health and Human Services for fiscal years
			 beginning with fiscal year 2009, such sums as are necessary to carry out the
			 amendment made by subsection (a) shall be available from such amounts for such
			 purpose.
			(c)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to Medicare cards issued on and after the date that is 1 year after the
			 date of the enactment of this Act.
			
